Browne, C. J.,
dissenting. — Section XI of the Bill of Rights of the Florida Constitution provides that “In all criminal prosecutions the accused shall * * * be heard by himself, or counsel, or both.” On the trial of this cause one of the accused, Clyde .Sealey, took the stand as a witness in his own behalf.
After a few questions, defendant’s counsel told the accused to “'state to the jury your defense in the case; tell them what you know about it?”
Then appear the following entries in the bill of exceptions :
“The State insists that counsel interrogate his witness.”
"BY THE COURT: Question your witness, Mr. Chapman.” Whereupon counsel further interrogated the accused, and concluded with this question: “Is there anything else that you would like to state to the jury con*706cerni'ng your defense ?” Then this appears: “The State objects same ground before.” “Objections' sustained, Exceptions noted.”
In both instances when the accused was stopped from stating his defense to the jury no specific objections were made, no grounds of objection stated, nor does it appear who interposed them. Nevertheless the objection was sustained, and the accused was not allowed to state anything in defense in reply to this general question. He was not further interrogated by his counsel.
Assuming that this proceeding shows that an objection was interposed by the State’s attorney; that it was in proper form, and that it came within the rule of this court that an objection to the introduction of testimony must state the grounds upon which it is inadmissible. I think the court erred in sustaining the objection. The statute that gives an .accused the right to be sworn as a witness in his own behalf, does not and cannot deprive him of 'his right under the Constitution “to be heard by himself or counsel or both.” This right existed before the statute, and being a constitutional right, cannot be limited by statute. Nor may he be deprived of this constitutional right by the application of technical rules governing the introduction of evidence.
Without statutory authority a prisoner cannot be sworn to testify in his own behalf. In 1870, Chap. 1816, Laws of Florida, was enacted giving the accused the right to make a statement under oath, but as he could not be examined or interrogated by counsel, the court or the jury, Bond v. State, 21 Fla. 738; Hawkins v. State, 29 Fla. 554; Ortiz v. State, 30 Fla. 256, it was helpful only to very intelligent defendants.
*707Chap. 1816 was amended in 1895 (Sec. 3979, Gen. Statutes) whereby the accused is now permitted at his option to be sworn as a witness in his own behalf, and his counsel may interrogate him if he so desires, but it does not impair his constitutional right to be heard. To so construe the statute would be to make it an amendment to the Constitution, so that its effect would be that he could only exercise his right to be heard in reply to questions propounded by his counsel.
Even under the most skilful examination of the accused, there may still remain some matter whereon he was not interrogated about which he may desire to be heard in his own .defense.
I think it was error for the court- to refuse to -permit him to be heard in reply to this question, and as there can be no such thing as “harmless error” where an accused is deprived of a constitutional right, I think the judgment should be reversed, as to Clyde Sealey.
Taylor, J., concurs.